Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 1 of 22 PageID 524



United States District Court
Middle District of Florida                                     Case No.

Joanne Miller individually and on behalf of all
others similarly situated
                                   Plaintiff

                     - against -                                  Amended Complaint

Schwan’s Company, Schwan’s Food Service, Inc.,
Schwan’s Consumer Brands, Inc., SFC Global
Supply Chain, Inc.
                                   Defendants


       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.    Schwan’s Consumer Brands, Inc. (“defendant”) manufactures, labels, markets, sells

and distributes the Mrs. Smith’s brand of frozen Flaky Crust Pies and Cobblers, sold to consumers

from brick-and-mortar stores and online by third-parties, each in various fruit varieties.

                                                Front Label




                                                    1
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 2 of 22 PageID 525



       2.    The relevant common label representations for Pie include

                          Original Flaky Crust Made with Real Butter




 No Artificial Sweeteners, No High Fructose Corn Syrup           Just Like Homemade
 Dyes or Flavors




       3.    Defendant’s website reinforces the above representations through presenting

consumers with the following images when they click on the link to the Products.




                                               2
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 3 of 22 PageID 526




        4.    The claims “Just Like Homemade” “No Artificial Sweeteners, Dyes or Flavor” are

false and misleading to consumers.

        5.    Defendant has cultivated and reinforced a corporate image that has catered to this

“homestyle” theme, boldly emblazoned by the “blue ribbon” front-of-the-package logo, designed

to invoke those nostalgic connections Americans have with the state fairs of lore.

        6.    State fairs typically had competitions for best foods, with the winning entry in a

category – i.e., best pie – winning a coveted “blue ribbon.”

        7.    The misrepresentations relate to the use and presence of butter (“butter” or “crust”

claims) and the statements indicating the absence of artificial flavors and colors etc. (“non-butter”

or “filling” claims).

I. Butter/Crust Claims




                                                 3
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 4 of 22 PageID 527



       8.     The Products’ name emphasizes their crust through the product name of “Original

Flaky Crust” immediately above the claim, “Made with Real Butter”

       9.     Though a pie is composed of multiple elements, it is not a stretch to say that the pie

crust is that which is most appreciated by consumers.

       10.    The prototypical piecrust is tender enough to bite easily, and also flaky so distinct

layers of dough are clearly visible.

       11.    Pie crusts are typically comprised of four main ingredients: flour, fat, salt, and water.

       12.    The most important of these are fats because they impact the overall flavor, texture

and color of the crust.

       13.    Fats may be solid, liquid or blends of both and are derived from plant and animal

sources.

       14.    Examples of fats and oils used include lard, butter and margarine, hydrogenated (or

interesterified) solid fat formed from hardening of vegetable oil and non-hardened vegetable oils.

       15.    Lipids provide either tenderization or flakiness and impart distinct characteristics of

a food product.

       16.    Fats and oils tenderize baked products by coating flour proteins in the dough and

physically interfering with the development of the gluten protein.

       17.    Fats and oils contribute to flakiness, when solid fat is cut into pea-sized chunks in

the dough, prior to baking.

       18.    When baking occurs, the solid pieces of fat melt, creating air pockets and steam,

separating the dough.

       19.    Butter, a solid, is ideal for producing a flaky pie crust in part to its relatively high

water content (13 to 19 percent).




                                                  4
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 5 of 22 PageID 528



       20.    When butter is cut into the dough, it creates tiny beads or flakes and preventing

excess water from absorbing into the flour, which creates an overdevelopment of gluten.

       21.    When the pie is heated, the pieces of butter melt, causing air pockets and release of

its water content.

       22.    Because one part of water creates 1,600 parts of steam, the steam generated separates

and expands the surrounding dough, resulting in a flaky crust consumers expect from a pie that

contains a not insignificant amount of butter vis-à-vis any other non-emulsified shortenings.

       23.    The first reason why Products cannot exhibit the claimed “Flaky Crust” because the

shortenings contain emulsifiers, listed in the ingredients as mono- and diglycerides.




       24.    Mono- and diglycerides:

                     •   increase fat distribution the oils quickly coating the particles of flour

                     •   promote greater volume of the developed protein matrix, allowing it to
                         stretch more easily without breaking, causing more tenderness

                     •   Eliminate possibility for development of flakes because there are no large
                         chunks of fat to melt between layers of dough

       25.    The second reason why Products cannot exhibit the claimed “Flaky Crust” is because

even though the Products contain butter, it is present in an insignificant, nominal amount, at an

absolute level and compared to the vegetable shortening/oils, which render it unable to impart the

characteristic effects which consumers associate with its use.

       26.    Since butter is present in such small amounts and must be spread throughout the


                                                   5
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 6 of 22 PageID 529



entire dough, there is no possibility of butter pieces which contribute to flakiness, because the

butter will be crushed into almost granule-sized distributions.

           27.    A careful review of the content of Vitamin A percent on the nutrition panel confirms

the amount of butter in the Products.

           28.    Vitamin A is a fat-soluble vitamin found in animal-derived foods such as butter.1

           29.    The nutrition facts state the Product has zero percent vitamin a of the daily value.




           30.    According to the USDA Food and Nutrition Database, 14 grams of butter (1

tablespoon) contains 355 IU and 97 mcg when converted to the Retinol Activity Equivalent (RAE)

roughly 11% of the percent daily value of vitamin A is 900 mcg (100%).

           31.    1 percent of the daily value would be 9 mcg RAE though 1% could be listed at any

amount above 4.5 mcg because of allowance to round up.

           32.    The following table shows how much mcg RAE, IU and daily value percent



1
    Though calcium could be used for this experiment, it is present in a wider range of foods, such as apples.



                                                            6
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 7 of 22 PageID 530



corresponds to different amounts of butter based upon the USDA database.2

                     Butter (g)   Daily Value Vitamin A             mcg RAE      IU
                     2            1.5 %                             14           50
                     1.5          1%                                10           37
                     1            1% (rounded up from .0078)        7            25
                     .5           0% (not rounded up from .003)     3            12

       33.      The Products list 0 % Vitamin A which means the amount of butter is .5g or less in

each serving.

       34.      The ratio of flour to fat in pie pastry varies but a volume ratio commonly used is 3:1,

which means 25% of the crust consists of fat ingredients.

       35.      Assuming such a ratio for one serving of the Products, it would mean that of the 131

grams per slice, 32.75 grams are fat ingredients.

       36.      Of those fat ingredients, it is reasonable and probable that butter constitutes 1.5% at

most of the total fat used.

       37.      The above calculations with respect to butter are confirmed from the nutrition facts

and ingredients as they were previously displayed for the Products.

              April 30, 2019                                          2017




2
 https://ndb.nal.usda.gov/ndb/foods/show/01001?man=&lfacet=&count=&max=25&qlookup=afi%3A%28+%2B%2
2butter%22+butter+%2Bbutter+%29&offset=&sort=default&format=Abridged&reportfmt=other&rptfrm=&ndbno=
&nutrient1=&nutrient2=&nutrient3=&subset=&totCount=&measureby=&Qv=1&Q322366=0.3&Q322367=1&Q32
2368=1&Q322369=1&Qv=1&Q322366=0.1&Q322367=1&Q322368=1&Q322369=1


                                                    7
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 8 of 22 PageID 531




       38.   The above images show the ingredients and nutrition facts at a time where butter was

declared individually as opposed to part of the invented ingredient, “Shortening Butter Blend.”

       39.   All pie crust ingredients are identical, though their order has been rearranged slightly.

       40.   Defendant has separated the components of the vegetable shortening

       41.   It is misleading to rearrange ingredients in this manner because it gives the

consumers the impression that the pies contain more butter than there is.



                                                 8
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 9 of 22 PageID 532



       42.      The earlier ingredient list indicates that after wheat flour, vegetable shortening is

present in the greatest amount by weight and consists of palm oil, soybean oil and mono- and

diglycerides.

       43.      The order of the sub-ingredients is also by descending order of predominance by

weight so that palm oil exceeds soybean oil which exceeds mono- and diglycerides.

       44.      The current label removed palm oil from vegetable shortening and combined it with

butter, which was listed correctly as being present in an amount less than water in the old label and

created the “Shortening Butter Blend” which is allegedly an ingredient made up of more palm oil

than butter.

       45.      A reasonable consumer may not expect a store-bought pie crust to be 100% butter,

since many pie crust recipes use half butter and half shortening, but they will not under any

circumstances expect that butter will be at most 2% of the fat used for the crust.

       46.      Moreover, while consumers who use butter may also use vegetable shortening, they

will use vegetable shortenings without added emulsifiers so that the crust is flaky as opposed to

only being tender and soft.

       47.      No reasonable consumer would purchase a product which claims “Made with Real

Butter” if they were aware that the butter was present in a nominal amount and that at such an

amount, it would be unable to create or contribute to those properties – mouthfeel, aroma, texture,

crust flakiness – that they associate with butter and pastry crust.

       48.      Due to the minute presence of butter and the significant amount of shortening with

added emulsifiers, the flakiness which is associated in the experiences of consumers with butter,

does not occur in the manner consumers would expect if butter was present in a greater amount

and if the shortening did not contain emulsifiers.




                                                   9
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 10 of 22 PageID 533



           49.    Even if the reasonable consumer reads the ingredient list, that will be misleading and

not tell the whole story because defendant has invented a name for a product which does not exist.

           50.    This is contrary to law because ingredients and foods are supposed to have a common

and usual name that tell a consumer what it is – i.e., evaporated cane juice is deceptive a term used

for sugar.

           51.    Because butter is such a miniscule part of the products, it is highly unlikely that any

manufacturer fabricated such a product and delivered it to defendant for the products.

           52.    The more likely alternative is defendant became aware of a product which was

erroneously labeled by a commercial ingredients supplier in Texas, Dien Inc.

           53.    The below image shows a product with the name “Shortening Butter Blend” on a list

of shortening ingredients that company provides to food manufacturers.3




3
    http://dieninc.com/shortening/


                                                     10
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 11 of 22 PageID 534



        54.     The “89162” corresponds to the SKU for SunGlow® European Style Butter Blend

(89162) from Ventura Foods LLC, one of the largest producers of shortenings in the country, and

they describe this product as a “cost-effective blend of margarine and butter.”4

        55.     Nevertheless, it is not lawful to split the vegetable shortening ingredients because

component ingredients can only be split up where the sub-ingredient itself has a common or usual

name established by regulation or if the food is subject to a standard of identity.5

        56.     Vegetable shortening does not have a common or usual name established by

regulation nor a standard of identity under the FDCA and the Meat Inspection or Poultry Products

Inspection Acts of the USDA.

        57.     The Cobblers also promote a flaky crust and though the front label lacks the butter

call-out, the ingredient list contains the same misleading ingredient, “Shortening Butter Blend.”




                                                           CRUST: WHEAT FLOUR, SHORTENING
                                                           BUTTER BLEND (PALM OIL, BUTTER
                                                           [CREAM, SALT]), PALM OIL, WATER,
                                                           SOYBEAN OIL, SALT, DEXTROSE,
                                                           YEAST, MONO- AND DIGLYCERIDES.6




4
  http://bwmpus.bwbuyersadvantage.com/wp-content/uploads/2013/10/Ventura-Foods-Gluten-Free-Product-Listing-
2013.pdf
5
  21 C.F.R. § 101.4(b)(2) (“An ingredient which itself contains two or more ingredients and which has an established
common or usual name”); see 21 C.F.R. Part 102
6
  https://www.mrssmiths.com/products/cobblers/cobblers-blackberry-2lb.htm


                                                        11
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 12 of 22 PageID 535



        58.    The Cobblers suffer from the same misleading and unlawful “rearrangement” of the

ingredient list to move butter to the front while splitting the shortening ingredients up.

        59.    The nutrition facts are the same from the time prior to the rearrangement of the

ingredient list until the present.

        60.    A reasonable consumer who looks at the ingredient list will erroneously believe

butter is a significant portion of the fat ingredient used to make the crust, when, like the pies, it is

present in the same miniscule amount.

        61.    Like the pies, the presence of butter in such an amount is insufficient to provide any

of the attributes consumers associate with butter’s incorporation into pastry crust.

II. Non-Butter Claims


        62.    The filling for a fruit pie consists of fruit pieces are viscously suspended in the

confectionery gel (CG).

        63.    The CG consists of high sugar components of sucrose and glucose syrup, combined

with gelling components such as modified acid stably waxy starch (cornstarch)

        64.    The modified starches are ideal because they will not break down during the typical

freezing and thawing inherent in the production and consumption of a frozen food.

        65.    Food acids such as citric acid and malic acid are added to confectionery gels to give

a tart tangy taste to the fruit.

        66.    The most commonly used acid is citric acid as it causes the least degradation in other

food materials used in food products. See P. Burey et al., Confectionery Gels: A Review on

Formulation, Rheological and Structural Aspects, Intern’l J. of Food Properties, 12(1) (2009).

        67.    In confectionery manufacture, a 50% citric acid solution is commonly added near the

end of confectionery gel processing to avoid the harsh combination of acid and high temperature



                                                  12
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 13 of 22 PageID 536



affecting the other ingredients.

        68.     Another reason why fruit pie filling contains citric and other acids is their effect on

the modified food starch (gel) which contains the fruit pieces.

        69.     Even though modified starches are designed to overcome shortcomings of native

starch, such as loss of viscosity and thickening power upon cooking and storage, retrogradation

still occurs.

        70.     Citric acid is used to cross-link starch and improve the stability and prevent the

dissolution of starch gels in the fruit filling.

        71.     When citric acid is used in food processing, it is typically produced from certain

strains of the mold Aspergillus niger and therefore it is synthetic and not natural.

        72.     If citric acid were used in the Products, it would be as an artificial flavor to contribute

tartness to the fruit pieces and as an artificial coloring agent which contrasts with the label

declarations that the Products do not contain artificial flavors or colors.

        73.     From defendant’s previous label, the Products included citric acid and ascorbic acid

though now they are not listed.

        74.     It is highly improbable that defendant has invented a method or ingredient which

replaces citric and ascorbic acid for use in its fruit pies.

        75.     This is demonstrated through a review of pie filling ingredients – for commercial

use, for personal use, as components of finished fruit pies.

        76.     All of them utilize some combination of acids acid or acidulant-like ingredient (i.e.,

lemon juice), included for flavoring, among other purposes.

        77.     The ubiquity of citric acid as a flavoring agent in fruit pie fillings is demonstrated by

reviewing the listed ingredients on products similar to those of defendant’s.




                                                    13
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 14 of 22 PageID 537



                      Product                                       Filling
           Marie Callendar’s Dutch Apple Pie7  Apples, Sugar, Water, Modified Corn Starch,
                                               Salt, Spice, Citric Acid
            Banquet Apple Pie  8
                                               Water, Apples, Sugar, Brown Sugar, Modified
                                               Corn Starch, Less than 2% or Less of: Natural
                                               and       Artificial     Flavor,    Acetylated
                                               Monoglycerides, Salt, Methylcellulose, Spice,
                                               Lemon Juice from Concentrate (Water, Lemon
                                               Juice Concentrate, Lemon Oil), Caramel
                                               Color.
            Claim Jumper Dutch Apple Pie     9
                                               Apples, Sugar, Water, Modified Corn Starch,
                                               Salt, Spice, Citric Acid.
            Lawrence Foods Deluxe Apple Apples, High Fructose Corn Syrup, Water,
    Filling10                                  Modified Starch, Citric Acid, Ascorbic Acid,
                                               Potassium Sorbate and Sodium Benzoate
                                               (Used as Preservatives), Cinnamon, Salt,
                                               Turmeric
            Lynch Foods Apple Pie Filling11    Apples (contains salt, calcium chloride),
                                               glucose-fructose, water, modified corn starch,
                                               citric acid, potassium sorbate, ascorbic acid,
                                               sulphites.
            Lucky Leaf Apple Pie Filling  12
                                               Apples, sugar, water, food starch modified
                                               (corn), lemon juice concentrate, cultured
                                               sugar, natural flavor and spice (cinnamon and
                                               nutmeg)
            Lieber's Apple Pie Filling 13
                                               Apple Slices, Water, Corn Syrup, High
                                               Fructose Corn Syrup, Modified Food Starch,
                                               Citric Acid and/or Sodium Citrate, Spices,
                                               Salt, Ascorbic Acid.



         78.   Citric acid is recognized in the food processing industry as important for adjusting

and adding flavor to fruit-flavored foods.

         79.   In fruit pie fillings, citric acid is incorporated into the syrup-like mix which contains

the fruit pieces imparting tartness and a subtle character to the flavor of the product.


7
  https://www.mariecallendersmeals.com/fruit-seasonal-pies/lattice-apple-pie
8
  https://www.banquet.com/fruit-pies/apple-pie
9
  https://www.marianos.com/p/claim-jumper-dutch-apple-pie/0076995080116
10
   http://dilgardfoods.com/catalog/pamphlets/88890.pdf; http://www.lawrencefoods.com/fruitfillings.aspx
11
   http://lynchfoods.com/foodservice/bakery/
12
   https://www.foodservicedirect.com/product.cfm/p/21208747/Apple_Pie_Filling.htm
13
   https://www.heb.com/product-detail/lieber-s-apple-pie-filling/1213545


                                                       14
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 15 of 22 PageID 538



        80.    Citric acid, combined with ascorbic acid, replaces sulfites and prevents browning of

fruits and vegetables, allowing them to maintain their taste and flavor until the time the products

are consumed.        See Y.H. Hui and Khachatourians, G.G. (eds.), Food Biotechnology:

Microorganisms (1995) VCH Publishers.

        81.    The missing citric acid and the “shortening butter blend” are part of the Schwan’s

Food Company’s “Ingredient Simplicity Commitments.”14

        82.    Under defendant’s plan, they are supposedly removing entire ingredient groups from

their foods.

        83.    Plaintiff will require discovery to ascertain how the Products replaced the function

of acid or acidulant-like ingredients.

        84.    The most probable explanation is not that defendant has made novel breakthroughs

in the realm of confectionary gel science over the past year.

        85.    Rather, defendant may have used citric acid et al. but declared them under the catch-

all ingredient designation, “Spices.”

        86.    In such a scenario, it is unlawful misleading to declare an artificial flavoring and

chemical preservative to be a spice.

                                         Jurisdiction and Venue


        87.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        88.    Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        89.    This Court has personal jurisdiction over defendant because it conducts and transacts


14
   https://www.businesswire.com/news/home/20151021005967/en/Schwan-Food-Company-Announces-Ingredient-
Simplicity-Commitments (The commitment announced today is to eliminate these ingredient groups from Schwan-
branded foods sold by every subsidiary)


                                                    15
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 16 of 22 PageID 539



business, contracts to supply and supplies goods within Florida.

        90.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        91.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                         Class Allegations


        92.   The proposed class consists of all consumers in Florida who purchased any Products

bearing any actionable representations during the statutes of limitation periods.

        93.   A class action is superior to other methods for the fair and efficient adjudication of

this controversy.

        94.   The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

        95.   Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

        96.   Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

        97.   Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

        98.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        99.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.



                                                16
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 17 of 22 PageID 540



       100. Plaintiff(s’) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       101. Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                                                Parties

       102. Plaintiff Miller is a citizen of St. Johns County, Florida.

       103. In 2017, plaintiff purchased one or more of the Pies and Cobblers for personal

consumption, for no less than $4.99, excluding tax, at supermarkets located within their respective

counties.

       104. Schwan’s Consumer Brands, Inc. is a Georgia corporation with its principal place of

business in Minnesota.

       105. Plaintiff bought the Pie and Cobblers because prior to purchase, he/she/they saw and

relied upon their principal display panels which represented the product was “Flaky Crust,” “Made

With Real Butter” “No Artificial Sweeteners, Dyes or Flavors” and observed the ingredient listed

as shortening butter blend and believed this signified butter was present in an amount significant

to produce the attributes he/she associates with butter – its aroma, mouthfeel, flakiness created in

pastry dough, etc.

       106. Based on the collective representations, Plaintiff received impressions that the

products contained a significant, non-trivial amount of butter, butter was present in amount

significant enough to impart the aforementioned attributes to the Products, viz, greater than the

1.5% of its actual amount used with respect to vegetable shortening.

       107. Plaintiff purchased these Products because he/she/they intended to consume products

which possessed the attributes and features described herein and opted against buying less

expensive products not so represented.

       108. Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the


                                                17
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 18 of 22 PageID 541



misleading representations.

            Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), F.S.A., 501.201, et
                                                  seq.15

       109. Plaintiff incorporates by references all preceding paragraphs.

       110. Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       111. The above-referenced acts are deceptive and unfair under the FDUPTA for the

reasons enumerated.

       112. Defendants offer partial, voluntary disclosures and fail to state additional or

qualifying matter with respect to what they did say.

       113. Defendants’ representations of the Products as being “Made with REAL Butter” are

false and misleading.

       114. This is because no reasonable consumer would expect a product touting the presence

of “real butter” to not have enough butter to impart those butter-valued attributes.

       115. As a result of defendant’s representations and practices, plaintiffs and class members

were caused damages by paying more than they otherwise would have for the Products.

                                        Negligent Misrepresentation

       116. Plaintiff incorporates by references all preceding paragraphs.

       117. Defendant misrepresented the composition of the Products and the attributes which

that composition provided with respect to the presence of butter, and the absence of artificial

flavors or colors.

       118. At the time of the representations, defendant knew or should have known same were



15
 https://scholar.google.com/scholar_case?case=12883471566055895575&q=florida+"reasonable+consumer"&hl=e
n&scisbd=2&as_sdt=4,75,99,107,122,138,162,286,287,288,289,349,350,351,352,380


                                                  18
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 19 of 22 PageID 542



false or misleading, especially because Mrs. Smith’s pie brand is one of the most storied in the

country and which consumers associate positive sentiments.

       119. Defendant negligently misrepresented and/or negligently omitted material facts.

       120. Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       121. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

              Breach of Express Warranty and Implied Warranty of Merchantability


       122. Plaintiff incorporates by references all preceding paragraphs.

       123. Defendants’ representations of the products as containing butter was contrary to the

actual products, which contained a de minimis amount of butter, and more than likely the Products

contained artificial colors and/or flavors

       124. As a result, the products lacked those attributes expected from such products where

butter is a significant or predominant portion of the shortening used.

       125. The Products do not conform to the affirmations of fact and promises on the Products

and the accompanying literature, wholly due to defendant’s actions.

       126. Defendants intended for plaintiff and consumers to rely on its claims that the

Products contained butter and that the crust was predominantly butter by affording these claims

prominence of place.

       127. The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       128. Plaintiff and class members relied on defendant’s claims, paying more than they

would have otherwise.



                                                19
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 20 of 22 PageID 543



                                                  Fraud


       129. Plaintiff incorporates by references all preceding paragraphs.

       130. Defendant’s purpose was to mislead consumers who seek foods made with

traditional, homestyle ingredients like butter.

       131. Defendant has been a food manufacturer for over fifty years and knew or should

know the requirements about labeling ingredients.

       132. The only possible intent of rearranging the vegetable shortening to create “shortening

butter blend” was to deceive consumers and try to “eliminate ingredients” they know consumers

don’t like as much as butter – vegetable shortening

       133. It is inconceivable that a multibillion dollar company would not realize the

rearrangement of its ingredients was against the requirements, which exist to make sure consumers

get the facts about what is in the product and how much (descending order of predominance).

       134. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have otherwise, entitling them to damages.

                                           Unjust Enrichment

       135. Plaintiff incorporates by references all preceding paragraphs.

       136. Defendant obtained benefits and monies because the Products were not as

represented, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of such inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the



                                                    20
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 21 of 22 PageID 544



      undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant(s) to correct

      its/their practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and FDUTPA claims;

   4. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

      experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: April 30, 2019

                                                        Sheehan & Associates, P.C.
                                                        /s/Spencer Sheehan
                                                        Spencer Sheehan
                                                        505 Northern Blvd., Suite 311
                                                        Great Neck, NY 11021
                                                        Tel: (516) 303-0552
                                                        spencer@spencersheehan.com

                                                        Pro Hac Vice Application Forthcoming
                                                        Local Florida Counsel Forthcoming




                                               21
Case 3:19-cv-00501-TJC-JBT Document 48 Filed 04/30/19 Page 22 of 22 PageID 545




Case No.
United States District Court
Middle District of Florida

Joanne Miller individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


Schwan’s Company, Schwan’s Food Service, Inc., Schwan’s Consumer Brands, Inc., SFC
Global Supply Chain, Inc.

                                          Defendant(s)




                                    Amended Complaint


                                    Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                   Great Neck, NY 11021
                                   Tel: (516) 303-0052
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: April 30, 2019
                                                                            /s/ Spencer Sheehan
                                                                             Spencer Sheehan
